 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER,                                     Case No.: 20cv00151-JAH (KSC)
12                                    Plaintiff,
                                                       ORDER GRANTING JOINT
13   v.                                                MOTION FOR EXTENSION OF
                                                       TIME FOR RESPONSIVE
14   RICHARD BARNHART, in individual
                                                       PLEADING (Doc. No. 7)
     and representative capacity as trustee of
15
     The Richard Barnhart Living Trust dated
16   August 26, 1999; TOAST OF THE
     TOWN, INC., a California Corporation;
17
     and Does 1 -10,
18                                 Defendants.
19
20         Pending before the Court is the Parties’ Joint Motion and Request to Extend Time
21   to File Responsive Pleading as to Defendant Toast of The Town, Inc.. Doc. No. 7. Upon
22   consideration of the joint motion and for good cause shown, the joint motion is
23   GRANTED.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   1
                                                                            20cv00151-JAH (KSC)
 1         IT IS HEREBY ORDERED that the deadline for Defendant Toast of The Town,
 2   Inc., to respond to Plaintiff Chris Langer’s Complaint, (Doc. No. 1), in this case shall be
 3   extended to March 27, 2020.
 4         IT IS SO ORDERED.
 5
 6
     DATED: February 26, 2020
 7
 8                                                _________________________________
                                                  JOHN A. HOUSTON
 9
                                                  UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              20cv00151-JAH (KSC)
